—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered April 20, 1995, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The hearing court properly exercised its discretion in permitting the prosecutor to cross-examine defendant concerning matters not covered in his direct examination, since these subjects were relevant to defendant’s credibility as well as other issues raised at the hearing (see, People v Tice, 131 NY 651; People v Uscange, 186 AD2d 22, lv denied 80 NY2d 1030). Concur— Ellerin, P. J., Tom, Lerner, Buckley and Friedman, JJ.